Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17- 32 recites the limitation " at least one third electrically insulating layer “. There is insufficient antecedent basis for this limitation in the claim.
For example:
In claim 17, line 9, “at least one third electrically insulating layer” lacks proper antecedent basis as there is no “second electrically insulating layer” previously recited.

See also, Claim 18, line 5, 
Claim 19, line 5,
Claim 20, line 15, 
 Claim 21, last line,
 Claim 22, line 5,
 claim 25, lines 1-2,
 and Claim 32, line 14.
Dependent claims that depend from any of the above are indefinite too.
 Please review all claims to check for similar issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17, 27-29(as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al in view of Kim (2007/0012111) and Waffenschmidt et al( EP 1,257,156).

The reference to Kessler et al discloses a composite device, see figure below, with rigid exterior when all the elements are coupled together. The electronic instrumentation circuit shown, comprises a sensor(piezo transducer)(50)/(51) see: p. 9, line 26
“ Preferably, the sensor 50 and actuator 51 are constructed of a piezo-ceramic material. “
 connected to first coil on the underside of (26).
The first coil is on the insulating layer(top portion of flex circuit). A second coil is also shown on another electrically (5th   circle layer)insulating layer covering/overlapping both the transducer and first coil when looking up from the bottom of the composite device forming the “sandwich” construct. The fields generated by the coils interact with the sensor layer as designed.
The second coil comprises a 1st track and 2nd track as labeled below. An electronic circuit is part of the node(5) top layer of the rigid structure(lid 18) outer cover surface and a processor is part of the node: see p5, lines 15-20:
“Some embodiments of the invention may include a microprocessor within the sensor node 5 located on PCB 22 that can receive command data remotely to initiate damage detection checks, as well as uploading new firmware to control internal components or software to locate and interpret data.”

    PNG
    media_image1.png
    888
    1359
    media_image1.png
    Greyscale



The reference to Kessler et al does not explicitly describe the “printing” of the coil on the layers, including the top coil, explicitly,(beneath rigid top 18) as is  shown on the bottom layer, 
However, these are inherent for multilayer type devices to allow for  more compact inductive elements that allow the sensor to generate the waves for signal processing. The method of forming such a structure is met with the device(s) as shown. 
The reference to Kim shows the details of the top coil, see figure 10 A/B, layer 1003.

    PNG
    media_image2.png
    910
    1000
    media_image2.png
    Greyscale

The coil tracks allow for waves to be generated by the sensor/piezo, ultimately.
Please see reference figure  below(Waffenschmidt et al EP 1,257,156) where the printed coil structure is shown on the substrates.

    PNG
    media_image3.png
    748
    1084
    media_image3.png
    Greyscale


In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the reference to Kessler et al with the composite device as shown, would be enhanced by making use of the printed type coil as shown by Waffenschmidt et al to allow the compact, flexible configuration with isolation of elements as is desired; the reference to Kim shows the coils for both layers about the piezo and interaction with sensor/piezo, in the composite arrangement, for generating the sensor wave response as desired. A simple matter of design consideration.

Re claim 27: lid 18 is part of the rigid outer surface.
Re claim 28: a sandwich structure is shown.
Re claim 29: the electrical connector(flex circuit shown in primary ref) is flexible.

Allowable Subject Matter
Claims 18-26 and 30-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849